Citation Nr: 1132063	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-39 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3. Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1969 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Clarification of Issues on Appeal

The Board observes the Veteran initially submitted a claim for service connection for PTSD.  However, the evidence of record also indicates the Veteran has been diagnosed with a panic disorder.  See, e.g., January 2010 VA Mental Health Treatment note.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, in light of the Court's holding in Clemons, the Board has amended the issues on appeal as reflected above.  However, for reasons discussed in further detail below, the issue of service connection for an acquired psychiatric disorder other than PTSD has not yet been fully developed.  

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The competent evidence of record fails to indicate the Veteran has been diagnosed with PTSD that conforms to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria as a result of a verified in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in November 2008.  The RO's December 2007 and June 2008 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  The December 2007 VCAA letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. The duty to notify the veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2010).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from PTSD due to an in-service stressor.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a diagnosis of PTSD that conforms to the DSM-IV criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts service connection for PTSD is warranted as directly due to his active service.  Specifically, he contends that, during basic training, a recruit jumped out of a second story window and another shot himself, both in an attempt to leave the Army.  He also contends his wife threatened to kill herself during his period of active service.  Finally, he asserts he was on active service at the time he learned of the My Lai Massacre, which caused him great stress.  He maintains that he continues to suffer from panic attacks, flashbacks and nightmares due to these incidents.  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010) (requiring that the diagnosis conform to the requirements of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).

A review of the Veteran's medical records indicates that, while he has sought mental health treatment, he has not been diagnosed with PTSD.  In fact the only notations of PTSD in the Veteran's record are contained in cardiology notes in which it appears that the Veteran reported a history of PTSD as there is no indication in such records that a PTSD evaluation was accomplished including in accordance with DSM-IV protocols.  See, e.g., March 2009 and June 2010 cardiology notes.  Notably, extensive VA mental health evaluation failed to find that the Veteran had PTSD.  See December 2008 mental health evaluation.  In fact, panic disorder without agoraphobia was diagnosed.  In a November 2009 VA note it was indicated that the Veteran's panic disorder was in partial remission.  It was also noted that the Veteran still believed that he had PTSD and disagreed with the December 2008 evaluation which indicated that the Veteran did not meet the criteria for PTSD.  The Veteran stated that he would like to be reevaluated for PTSD and may pursue this outside of VA.  In November 2009, a VA individual therapist offered the Veteran treatment for nightmares, but the Veteran indicated that he had decided to seek treatment outside of VA.  In a December 2009 VA evaluation of a positive depression screening, the physician stated that no mental health condition was present that warranted further intervention.  A January 2010 mental health note indicates that the Veteran was seen for medication management of his panic disorder; an Axis I diagnosis of panic disorder without agoraphobia in partial remission was made.  As noted above, the Veteran was not afforded a VA examination due to his lack of a current diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (Vet App. 2002) (VA must obtain a medical opinion when there is competent evidence of a current disability and evidence indicating an association between the Veteran's disability and his active service); see also McLendon, supra.

According to 38 C.F.R. § 4.125(a) (2010), service connection for PTSD is warranted only when there is a diagnosis of PTSD which conforms to diagnostic criteria under DSM-IV.  Without a current diagnosis of PTSD in accordance with applicable regulations, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  In addition to the medical evidence, the Board has considered the assertions advanced by the Veteran in connection with the appeal.  The Board does not doubt the sincerity of his belief that he has PTSD as a result of events during military service.  However, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a lay person, without the appropriate medical training or expertise, he is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to the nature, onset, or etiology of his claimed PTSD disability have no probative value.

Without evidence of such diagnosis or competent evidence that the Veteran's complaints are signs or symptoms of PTSD, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of a PTSD service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD and a lumbar spine disability.  For the reasons discussed below, the Board has determined that these issues must be remanded for additional development prior to a Board decision.  


Acquired Psychiatric Disorder

As discussed in the INTRODUCTION above, the Veteran initially filed a claim for service connection for PTSD.  In addition, the Board observes the record indicates the Veteran has also been diagnosed with a panic disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that the Board should consider alternative current conditions within the scope of the filed claim.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable in the instant case.  As indicated under Clemons, this other diagnosis should be considered as part of the underlying claim.  To date, however, the RO has not adjudicated the Veteran's claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) , are different from the provisions addressing other service connection claims.  See generally 38 C.F.R. §§ 3.303 , 3.307, 3.309.  Corrective action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b) , 19.9.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159 (c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, as noted above, the Veteran has been diagnosed with a panic disorder.  Furthermore, the Veteran maintains he has suffered from symptoms of a psychiatric disorder since his active service.  In addition, service treatment records show the Veteran reported a nervous disorder during active service.  See October 1969 Request for Insurance.  In light of these facts, the Board has determined that the Veteran should be afforded a VA examination to determine whether there is an etiological relationship between any acquired psychiatric disorder other than PTSD and the Veteran's active service.


Lumbar Spine Disability

The Veteran maintains service connection is warranted for a lumbar spine disability on the basis of aggravation.  Specifically, he contends that the rigors of service caused his preexisting lumbar strain to worsen beyond its normal progression.  Upon initial review of the evidence, the Board notes the Veteran's service entrance examination revealed a preexisting lumbar strain disability.  See June 1969 Report of Medical History, Box 39.  Furthermore, a February 1966 Armed Forces Examining and Entrance Station (AFEES) clinical record, prior to service entrance, notes a four-year history of low back pain and stiffness, mostly on the left.  In addition, the Veteran reported that he had suffered a back injury while working at General Motors prior to service and stated that his back was uninsurable.  As such, it is clear the Veteran suffered a preexisting lumbar spine disability prior to service entrance.

Without prematurely rendering a determination as to whether the Veteran's preexisting lumbar strain was aggravated during active service, see 38 U.S.C.A. § 1153, the Board notes that the Veteran is currently diagnosed with degenerative disc disease and degenerative arthritis of the lumbar spine, which are separate and distinct disabilities from his preexisting lumbar strain.  Furthermore, the Veteran has stated that he has suffered from chronic back pain since service.  As such, on remand, the Veteran should be provided a VA examination to determine if any current lumbar spine disability is etiologically related to his active service.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection with respect to the Veteran's claim for an acquired psychiatric disorder other than PTSD.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder other than PTSD.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any psychiatric disorder.  The examiner should address whether such disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active military service.  

A detailed rationale should be provided for all opinions.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any current lumbar spine disorder.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following: 

a. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's preexisting lumbar strain increased in severity during the Veteran's active service.  If answered in the affirmative, also address whether it is at least as likely as not that such increase was due to the natural progression of the disability.  

b. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current degenerative arthritis and/or degenerative disc disease of the lumbar spine is etiologically related to his active service.  

A detailed rationale should be provided for all opinions.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


